UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):May 16, 2012 PAR Technology Corporation (Exact name of registrant as specified in its charter) Delaware 1-09720 16-1434688 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) PAR Technology Park, 8383 Seneca Turnpike, New Hartford, New York 13413-4991 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(315) 738-0600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Item 5.02(b) Effective May 16, 2012, the Company named Steven M. Malone as its Vice President, Controller and Chief Accounting Officer. Mr. Malone has served as the Company’s Corporate Controller since June 2010. Prior to that, he served as the Director of Financial Analysis and Planning since joining the Company in May of 2009. Previously, Mr. Malone was employed by KPMG LLP. The role of Chief Accounting Officer was previously served by Ronald J. Casciano, Vice President, Chief Financial Officer and Treasurer. Effective May 16, 2012, Mr. Casciano was promoted to Senior Vice President, Chief Financial Officer and Treasurer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PAR TECHNOLOGY CORPORATION (Registrant) Date:March 21, 2012 /s/Ronald J. Casciano Ronald J. Casciano Senior Vice President, Chief Financial Officer and Treasurer
